935 F.2d 1287Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re George SASSOWER, Petitioner.
No. 91-8030.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 14, 1991.

On Petition for Writ of Mandamus.
George Sassower, petitioner pro se.
DENIED
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
George Sassower brought this mandamus petition seeking to have this Court prevent the district court judge from communicating with the Attorney Grievance Commission of Maryland (AGC) regarding any matter involving Sassower without making a full disclosure to Sassower.  Sassower also wants this Court to force the district court judge to disclose all prior communications with the AGC in matters in which Sassower has an interest.  Mandamus relief is inappropriate because Sassower has not clearly and indisputably shown that he is entitled to this relief.    In re:  Beard, 811 F.2d 818, 826 (4th Cir.1987).  Accordingly, we grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.